DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 21-36 and 38-40 are currently pending in this application.
	Claims 21, 29, and 36 are amended as filed on 03/31/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,787,624 B2, hereinafter 624. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	With respect to claims 21, 29, and 36, 624 taught an electronic device (column 17, lines 60-65), comprising: at least one computing device processor; a display; and a memory device including instructions that, when executed by the at least one computing .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-32 and 34-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt (Pre-Grant Publication No. US 2016/0014266 A1), in view of Chiu et al. (Pre-Grant Publication No. US 2015/0326513 A1), and in further view of Cahill et al. (Pre-Grant Publication No. US 2016/0366237 A1), hereinafter Cahill.
 
2.	With respect to claim 21, Bhatt taught an electronic wearable device (figure 1), comprising: at least one computing device processor (figure 2, item 202); a display (figure 2, item 220); and a memory device (figure 2, item 204) including instructions that, when executed by the at least one computing device processor, enable the electronic wearable device (figure 1, wherein the wearable devices can be seen) to: receive, over a wireless communication channel, a notification associated with a message residing at a server of a messaging service provider (0006, lines 1-9, where the host device is a smart phone in accordance with 0005, and wherein the message is an email in accordance with 0040, lines 1-9. Accordingly, the message residing on the server is implicitly taught as the email is accessed via the smart phone, which accesses an email server’s database for the information); display the notification on the display (0006, lines 1-9); generate one or more graphical user interface elements that respectively correspond to one or more actions associated with the notification (0040, lines 1-16, 
	However, Bhatt did not explicitly state an incomplete data set associated with a message residing at a server of a messaging service provider, the incomplete data set including an abbreviated version of the message and one or more message attributes; and to render a notification on the display, the notification including at least a portion of the incomplete data set received by the electronic wearable device.  On the other hand, Chiu did teach an incomplete data set associated with a message residing at a server of a messaging service provider, the incomplete data set including an abbreviated version of the message and one or more message attributes (0017, lines 37-60, where the partial content is the abbreviated version of the message and the attribute, under broadest reasonable interpretation, could be any information that describes or identifies the content, such as the push notification number); and to render a notification on the display, the notification including at least a portion of the incomplete data set received by the electronic wearable device (0017, lines 56-60).  Both of the systems of Bhatt and Chiu are directed towards managing messaging devices that transmit notifications to a user and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of filing of the invention, to modify the teachings of Bhatt, to utilize 
	However, Bhatt did not explicitly state that the request was based at least in part on the selected action and including the incomplete data set and instructions that enable the server or mobile computing device to use all or a portion of the incomplete data set as search query terms to identify the message from which the incomplete data set was derived.  On the other hand, Cahill did teach that the request was based at least in part on the selected action and including the incomplete data set and instructions that enable the server or mobile computing device to use all or a portion of the incomplete data set as search query terms to identify the message from which the incomplete data set was derived (0087, lines 1-9, where the incomplete data set is used to retrieve the item information, and wherein the client submits the response to the server can be seen in 0093, lines 1-12 and where the selected action is the action associated with the retrieval of the complete message.  Likewise, the queried identifier of the message represents an incomplete data set that is transmitted back to the server, under broadest reasonable interpretation).  Both of the systems of Bhatt and Cahill are directed to managing the functionality of mobile devices and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Bhatt, to utilize retrieving complete data from incomplete data, as taught by Cahill, in order to provide a minimal interface on a wearable device, by not requiring a large screen that would easily allow complete data to be gathered/displayed.


However, Bhatt did not explicitly state an incomplete data received at the electronic wearable device set associated with a message residing at a server of a messaging service provider, the incomplete data set including an abbreviated version of the message and one or more message attributes; and to render a notification on the display, the notification including at least a portion of the incomplete data set received by the electronic wearable device.  On the other hand, Chiu did teach an incomplete data received at the electronic wearable device set associated with a message residing at a server of a messaging service provider, the incomplete data set including an abbreviated version of the message and one or more message attributes (0017, lines 37-60, where the partial content is the abbreviated version of the message and the 
	However, Bhatt did not explicitly state transmitting the second request to the messaging service provider associated with the message, the second request causing a database at the messaging service provider to be queried using the query data to identify the message from which the incomplete data set was derived.  On the other hand, Cahill did teach transmitting the second request to the messaging service provider associated with the message, the second request causing a database at the messaging service provider to be queried using the query data to identify the message from which the incomplete data set was derived (0087, lines 1-9, where the incomplete data set is used to retrieve the item information, and wherein the client submits the response to the server can be seen in 0093, lines 1-12).  Both of the systems of Bhatt and Cahill are directed to managing the functionality of mobile devices and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Bhatt, to utilize retrieving 

4.	With respect to claim 36, Bhatt taught an electronic wearable device (figure 1), comprising: at least one computing device processor (figure 2, item 202); a display (figure 2, item 220); and a memory device (figure 2, item 204) including instructions that, when executed by the at least one computing device processor, enable the electronic device to: receive a notification from a mobile device, the notification associated with a message originating from a server of a messaging service provider (0006, lines 1-9, where the host device is a smart phone in accordance with 0005, and wherein the message is an email in accordance with 0040, lines 1-9. Accordingly, the message residing on the server is implicitly taught as the email is accessed via the smart phone, which accesses an email server’s database for the information.  Likewise, the host is the mobile device); render the notification on the display (0006, lines 1-9); generate one or more graphical user interface elements that respectively correspond to one or more actions associated with the notification (0040, lines 1-16, where the GUI can be seen in 0118, lines 1-4); detect an input corresponding to a selected action of the one or more actions (0040, lines 1-16, where the input detection is given); and transmit a request directly to the server or via a mobile computing device (0040, where the user responds to the alert, via the GUI, which in turn, transmits the response to the server via the connected host device, which is a mobile computing device), and apply the selected 
	However, Bhatt did not explicitly state an incomplete data set associated with a message residing at a server of a messaging service provider, the incomplete data set including an abbreviated version of the message and one or more message attributes; and to render a notification on the display, the notification including at least a portion of the incomplete data set received by the electronic wearable device.  On the other hand, Chiu did teach an incomplete data set associated with a message residing at a server of a messaging service provider, the incomplete data set including an abbreviated version of the message and one or more message attributes (0017, lines 37-60, where the partial content is the abbreviated version of the message and the attribute, under broadest reasonable interpretation, could be any information that describes or identifies the content, such as the push notification number); and to render a notification on the display, the notification including at least a portion of the incomplete data set received by the electronic wearable device (0017, lines 56-60).  Both of the systems of Bhatt and Chiu are directed towards managing messaging devices that transmit notifications to a user and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of filing of the invention, to modify the teachings of Bhatt, to utilize receiving an incomplete data set, as taught by Tseng, in order to ensure that the wearable device can properly display messaging information.
	However, Bhatt did not explicitly state that the request based at least in part on the input and the incomplete data set, the request causing a database at the messaging service provider to be queried using the incomplete data set to identify the message 

5.	As for claim 22, it is rejected on the same basis as claim 21.  In addition, Bhatt taught wherein the message is associated with an e-mail application, a short messaging system (SMS) application, a messaging application, a social media application, or an application with a user notification component (0040, lines 1-16, where this at least teaches the text and email limitations).    

6.	As for claim 23, it is rejected on the same basis as claim 21.  In addition, Bhatt taught wherein the one or more actions include at least one of a view-message action, a reply action, a reply-to-all action, a forward action, a delete action, an archive action, a 

7.	As for claim 24, it is rejected on the same basis as claim 21.  In addition, Cahill taught wherein the requests includes instructions that further enable the server or mobile computing device to: identify an application programming interface (API) schema associated with the messaging service provider; and populate the API schema using at least the incomplete data (0015, where the populated schema is given as the application is a third-party application in accordance with 0040, line 1).  

8.	As for claim 25, it is rejected on the same basis as claim 24.  In addition, Bhatt taught wherein the selected action is the view-message action, and wherein the instructions, when executed, further enable the electronic device to: receive message data representing the message in a full-message format from the server or mobile computing device; and display the message on the display using the message data (0075, where the user can view the entire text message by scrolling).  

9.	As for claim 26, it is rejected on the same basis as claim 21.  In addition, Bhatt taught wherein the instructions, when executed, further enable the electronic device to: transmit the request to the server, wherein the request includes instructions that cause the server to contact the messaging server to identify the message and apply the selected action to the message at the messaging service provider (0108, lines 1-17, where replying to the message would encompass this limitation).  

10.	As for claim 27, it is rejected on the same basis as claim 21.  In addition, Bhatt taught wherein the instructions, when executed, further enable the electronic device to: transmit the request to the mobile computing device, wherein the request includes instructions that cause the mobile computing device to contact the messaging service provider to identify the message and apply the selected action to the message at the messaging service provider (0108, lines 1-17, where replying to the message would encompass this limitation).  

11.	As for claim 28, it is rejected on the same basis as claim 21.  In addition, Cahill taught wherein the instructions, when executed, further enable the electronic device to: transmit the request to the mobile computing device, wherein the request includes instructions that cause the mobile computing device to transmit a corresponding request to the server, the corresponding request including instructions that cause the server to contact the messaging service provider to identify the message and apply the selected action to the message at the messaging service provider (0087 and 0015, where the  third-party application would contact the service in question and the third party application can be seen in 0017).  

12.	As for claim 30, it is rejected on the same basis as claim 29.  In addition, Bhatt taught wherein the message in its complete form is represented by message data on the messaging service provider (0040, lines 1-16, where the messaging service provider is given in order to have received the email message).  

13.	As for claim 31, it is rejected on the same basis as claim 30.  In addition, Cahill taught wherein the second request includes instructions that cause the messaging service provider to: identifying the message data associated with the message; and returning the message data in response to the second request (0087, lines 1-9).  

14.	As for claim 32, it is rejected on the same basis as claim 31.  In addition, Bhatt taught receiving the message data from the messaging service provider associated with the message; and transmitting the message data to the user device in response to the first request (0040, lines 1-16).  

15.	As for claim 34, it is rejected on the same basis as claim 29.  In addition, Bhatt taught determining a piece of identifying information from the incomplete data set; searching a contacts database using the identifying information; and determining a contact in the contacts database (0008, lines 1-8).  

16.	As for claim 35, it is rejected on the same basis as claim 29.  In addition, Cahill taught transmitting an access token to the messaging service provider, the access token providing authentication of the user device (0093, lines 3-6).  

17.	As for claim 38, it is rejected on the same basis as claim 36.  In addition, Bhatt taught wherein the instructions, when executed, further enable the electronic device to: receive message data representing the message in a full-message format from the 

18.	As for claim 39, it is rejected on the same basis as claim 36.  In addition, Bhatt taught wherein the selected action is a reply action and the input includes a reply to the message, and the reply is transmitted to the messaging service provider in the request (0040, lines 1-16).  

19.	As for claim 40, it is rejected on the same basis as claim 36.  In addition, Bhatt taught wherein the one or more actions include at least one of a view-message action, a reply action, a reply-to-all action, a forward action, a delete action, an archive action, a flag action, a mark-as-read action, or a mark-as-unread action, and wherein the messaging service provider includes at least one of an e-mail server, a service provider server, or a server associated with an application (0040, lines 1-16, where this at least teaches the reply limitation).  

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatt, in view of Chiu, in view of Cahill, and in further view of Beausoleil et al. (Pre-Grant Publication No. US 2015/0281156 A1), hereinafter Beausoleil.

20.	As for claim 33, it is rejected on the same basis as claim 29.  However, Bhatt did not explicitly state determining an Internet Message Access Protocol (IMAP) command 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

21.	The applicant argues on page 11 that “Cahill does not actually teach applying a selected action to a message at the messaging service provider that was found by querying the database using incomplete data”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., applying a selected action to a message at the messaging service provider) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	As it can be seen, the claim requires that a wearable device detects an input corresponding to a selected action (display the message for example) and that the request sent to the server is based on the selected action.  Accordingly, said limitations are taught by the wearable device submitting the query to the server (in order to display the message), in accordance with Cahill’s paragraph 0087.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JOSEPH L GREENE/Primary Examiner, Art Unit 2452